Citation Nr: 0817230	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  06-22 002	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical & Regional Office Center (M&ROC)
in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Inland Hospital on August 20, 
2004.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2006 determination in which the VA Medical 
Center (VAMC) denied the veteran's claim for reimbursement of 
expenses for unauthorized medical care incurred at a non-VA 
medical facility, Inland Hospital, in Waterville, Maine, on 
August 20, 2004.  The veteran filed a notice of disagreement 
(NOD) in May 2006.  The M&ROC issued a statement of the case 
(SOC) in June 2006; later the same month, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 4, 1968 to April 3, 1970. 

2.  On May 20, 2008, the M&ROC notified the Board that the 
appellant died in November 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


